Case 2:21-cv-01044-RGK-JPR Document 31 Filed 06/11/21 Page 1 of 1 Page ID #:115



   1
                                                        JS-6
   2
   3
   4
   5
                      IN THE UNITED STATES DISTRICT COURT
   6
                        CENTRAL DISTRICT OF CALIFORNIA
   7
   8   CLAUDIA PERRINO,                             Case No.: 2:21-cv-01044-RGK-JPR
   9               Plaintiff,                       [PROPOSED] ORDER OF
  10   v.                                           DISMISSAL WITH PREJUDICE AS
                                                    TO DEFENDANT EQUIFAX
  11   EQUIFAX INFORMATION                          INFORMATION SERVICES, LLC
  12   SERVICES, LLC; and TOYOTA
  13   MOTOR CREDIT CORPORATION,

  14              Defendants.

  15
  16
  17         Upon review of the Parties’ Stipulation of Dismissal with Prejudice of
  18
       Defendant Equifax Information Services, LLC, and good cause appearing,
  19
  20         IT IS ORDERED that the Stipulation is GRANTED.

  21         The above-entitled matter is hereby dismissed with prejudice, as to Defendant
  22
       Equifax Information Services, LLC,
  23
  24         IT IS SO ORDERED.

  25
  26
       Dated: June 11, 2021
  27                                                    Honorable R. Gary Klausner
  28                                                    United States District Judge
                                                1
